          Case 2:16-cv-01603-JAD-NJK Document 39 Filed 04/15/20 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA
10
11   CHRISTIANA TRUST,                                    Case No.: 2:16-cv-01603-JAD-NJK
12          Plaintiff(s),                                              ORDER
13   v.                                                            [Docket No. 38]
14   SFR INVESTMENTS POOL 1, LLC,
15          Defendant(s).
16         On October 7, 2019, the Court ordered several attorneys to attend in-person CLE regarding
17 federal practice within six months. Docket No. 28. On April 7, 2020, attorneys Dana Nitz and
18 Aaron Lancaster filed a motion to extend their deadline to comply, citing the recent Covid-19
19 pandemic. Docket No. 38. While six months should have provided more than ample time to
20 comply with the Court’s order, the Court will GRANT the instant motion to extend as a courtesy
21 to counsel. Declarations attesting to compliance with the Court’s order (Docket No. 28) must be
22 filed by July 15, 2020.
23         IT IS SO ORDERED.
24         Dated: April 15, 2020
25                                                            ______________________________
                                                              Nancy J. Koppe
26                                                            United States Magistrate Judge
27
28
                                                   1
